Citation Nr: 1207532	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  02-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial evaluation for migraine headaches, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for migraine headaches and assigned a 10 percent rating, effective from October 17, 2000.

In August 2001, the Veteran testified before a Decision Review Officer at the RO.  In December 2002, the Veteran testified at a hearing before the undersigned Veterans Law Judge at a Board hearing at the RO.  Both hearing transcripts are of record.

The appeal was remanded by the Board in March 2004 for further development.  In a January 2005 Supplemental Statement of the Case, the RO increased the Veteran's rating for migraine headaches to 30 percent, effective October 17, 2000, the date of the Veteran's claim.

In August 2007, the Board denied the Veteran's claim for a higher rating.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court vacated the Board's decision and remanded the claim to the Board for further proceedings consistent with the Court's decision.

In October 2010, the Board, again, remanded the Veteran's claim for further development.  The claim is again before the Board for appellate review.

Subsequent to the certification of the Veteran's appeal, the Board received additional pertinent evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran, and thus the Board will consider it in its decision.  See 38 C.F.R. § 20.1304(c) (2011).

FINDING OF FACT

The Veteran's migraine headaches have not been manifested by completely prostrating and prolonged attacks productive of severe economic adaptability.


CONCLUSION OF LAW

Throughout the entire rating period, the criteria for a rating in excess of 30 percent for the Veteran's service-connected headaches have not been met.  38 U.S.C.A.    §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, there is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in March 2004 and March 2006 correspondence fulfilled the provisions of 38 U.S.C.A. § 5103(a).  In March 2006, the RO provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  The claim was thereafter readjudicated in the January and March 2007 Supplemental Statements of the Case. 

The Board acknowledges that VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the provisions of 38 U.S.C.A. § 5103(a) were enacted after the rating decision at issue, thus making compliance with the timing requirements of             38 U.S.C.A. § 5103 impossible.  Since then, however, the content of the notices provided to the appellant fully complied with the requirements of that statute.  The Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim, to include the opportunity to present pertinent evidence.  Thus any error in the timing was harmless, the appellant was not prejudiced, and the Board may proceed to decide this appeal.  Simply put, there is no evidence of any VA error in notifying the appellant that reasonably affects the fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and conducted all appropriate development, to include development that was directed by the Board in the October 2010 remand.  The RO has obtained private medical records, VA medical records, and Social Security Administration records.  The Veteran has been afforded VA examinations.  He presented testimony at a RO hearing and a Board hearing.  As such, there is no pertinent evidence which is not currently part of the claims file.  Hence, VA has fulfilled its duty to assist the appellant in the prosecution of his claim. 

Factual Background

Treatment records from Dr. T.B. Darji dated 1997 to 2003 show that in July 1998 the Veteran was treated for depression and headache.  He was diagnosed with depression/stress.  In September 1998 the Veteran was treated for severe headache, blurred vision, and tiredness.  He was diagnosed with questionable migraine headache.  In June 2000 he was seen for headaches and pain in the right arm.  In September 2003, the Veteran complained of constant headaches.

Treatment records from Dr. W.W. Freij dated in June 1998 reflect that the Veteran complained of mild headaches, mostly around his eyes and frontal region of the head.  The headache was described to be an intense headache, occurring daily for the past six months.  There was associated fatigue and occasional blurring of vision.  There was no history of focal weakness, numbness, or tingling sensation.  The Veteran reported being stressed over the past six months due to stresses associated with building a home.  The Veteran was diagnosed with headache, tension in nature.  The main exacerbating factor was his involvement in building a new house.  The physician found that the headache had slight migraine features, such as occasional sensitivity to light.

The Veteran had a private MRI in May 1999, which found small vessel ischemic changes.  The radiologist, however, noted that these findings were stable and unchanged from the previous study and were felt to be of questionable clinical significance.  In comparison with a previous study from 1996, the MRI revealed development of sinus disease in the left maxillary antra.  Otherwise, no interval changes were found.

Treatment records from Robert Slaughter, M.D., dated in January 2000 noted a history of headaches since the Veteran was about 18 years old.  The Veteran reported that his headaches stopped after a couple of years but had recurred within the last year or so for unknown reasons.  He was having frontal headaches with neck pain and pressure, which was continuous.  There was no diunal variation to this headache, and it was not aggravated by coughing or sneezing.  It was not incapacitating.  The Veteran was admitted to the Medical Center in July 2000 for chronic daily headaches of a migrainous quality.  The doctor indicated the Veteran was not compliant with his preventive medications for reasons that were not clear.  He was diagnosed with daily headaches with medical noncompliance.  Follow-up treatment in November 2000 noted improvement with the recommended treatment.

At his November 2000 VA examination, the Veteran reported that over the last 10 years his symptoms had become more frequent and more severe in pain.  He indicated his headaches were now daily and lasted all day with the severity varying from a seven to nine.  He reported associated fatigue.  Aggravating factors included cigarette smoke.  He could describe no precipitating factors for his headaches.  He indicated his headaches were better when he took medication for his migraines.  He reported with his migraine medication he was able to function in his daily and occupational duties.  Without the medication he had to sit in a dark, secluded room until his headache resolved. 

The examination showed cranial nerves were normal and sensation was intact. There was normal motor function.  The diagnosis was migraine headaches. 

At his August 2001 RO hearing, the Veteran testified that after separation from service he continued to have headaches and his headaches became worse.  He took medication every day for the headaches and took Zoloft and over the counter medication like ibuprofen. 

At his December 2002 Travel Board hearing, the Veteran testified that he had headaches on a daily basis which lasted throughout the day.  He indicated that some days the headaches would go away and then there were periods when he had these headaches where he could not function and could take all the medications that he had and nothing seemed to ease the pain.  He stated he had incapacitating headaches two to three times a week.  When he had the incapacitating headaches he had trouble sleeping and had vision problems.  He stated he also could not eat; the headaches made him irritable, and sensitive to light.  The incapacitating headaches last for 24 hours.  When these occurred he put an ice pack over his eyes and went to bed.  He stated he lost two or three days a month from his job due to his headaches.  The Veteran stated he had only been prescribed Zoloft for his headaches. 

Treatment records dated March 2002 to May 2003 from Huey Kidd, D.O., show treatment for headaches.  The Veteran was to continue his Zoloft for his depression, and he was prescribed Inderal and Imitrex for his headaches. 

The Veteran submitted sick call records from his employer for the period covering 1993 to 2004.  These records showed occasions in which the Veteran went on sick call for various reasons to include complaints of headaches. 

A statement from the Veteran's wife dated May 2004 indicated she had observed the Veteran in excruciating pain from his headaches which lasted two or three times a week. 

At a November 2004 VA examination, the Veteran reported headaches all over his head and sometimes going down his neck.  When he had a headache, light bothered his eyes.  He reported getting nauseated and occasionally vomiting.  He stated he was taking Zoloft, Tylenol, and Lortab.  He took over-the-counter medication as well.  The Veteran reported that he frequently had to miss work because of migraine headaches.  This had required him to use sick leave through the Family Medical Leave Act.  He stated he was not sure, but he believed that he had missed 20 to 30 days of work over the past year.  He indicated that when he had a headache, at least two times a week he could not function, but the examiner noted apparently he was able to go to work on some of those occasions. 

The Veteran's neurological examination was normal.  No focal motor or sensory deficits were noted.  The examiner indicated that the migraine headaches did not cause complete prostration and did not produce severe economic inadaptability.  It was noted that it was reasonable to expect better control of his headaches with future medication adjustments as he was not on maximal medical therapy at this visit.  The examiner indicated that the Veteran reported 20 to 30 days of missed work a year.  From this report, the examiner estimated that the Veteran's migraine headaches occurred approximately one to two times every month over the past year and interfered with his activities such that he could not work approximately one to two times every month. 

A May 2005 radiology report from Advanced Magnetic Imaging noted mild sinusitis of the ethmoidal air cell. 

Private records from Dr. Freij dated from May 2005 through August 2008 reveal further treatment for headaches.  In May 2005, the Veteran reported headaches since 1998 that were bifrontal in location, throbbing, with some pressure, and sometimes associated with nausea but no vomiting.  The headaches occurred on a daily basis but were mild.  The severe headaches occurred two to three times per week.  There was no associated weakness, numbness, tingling sensation, double vision, or blurred vision.  The cranial nerve examination showed normal fundi, visual fields were full in all quadrants, extraocular movements were normal in all directions with no nystagmus, facial sensation was normal in all divisions, and there was no facial weakness or asymmetry and normal finger rub.  The Veteran was diagnosed with migraine headache.  The Veteran was stared on Depakote E.R. for preventative therapy.  An MRI was negative for any abnormalities.

In October 2005, the Veteran was seen by Dr. Freij for his headaches and reported that the shift work he had to go through was causing some of the headaches.  He indicated he tried Depakote, but did not feel that it helped.  He reported that Midrin slightly helped and took Lortab, Tylenol, and Xanax.  It was noted that a MRI of the brain in May 2005 showed ethmoidal sinusitis, but there were no intracranial abnormalities.  In December 2005 the Veteran reported daily severe headaches.  The examiner noted the Veteran was taking Imitrex, Lortab, and Tylenol for treatment.  In April 2006, the Veteran reported that the headaches were relatively well controlled.  In November 2006, the Veteran was taking several medications to help with his migraines.  In April 2007, the Veteran reported two headaches per week, which were well controlled on Lortab and Migranal nasal spray.  In October 2007, the Veteran reported that his headaches had increased remarkably and were now occurring every day.  The Veteran was under a great deal of stress due to an at-work injury.  The physician recommended Botox injections to alleviate his migraines, which the Veteran tried in November 2007.  In January 2008, the Veteran reported that the Botox injections helped him.  Although his headache was not resolved, the frequency of the headaches had decreased to two to three times per week, and the duration of each headache had improved.  The Veteran, again, received Botox injections in April 2008.  The Veteran reported that after his first injection in November 2007, his headaches resolved for about three months.  He reported that gradually the headaches returned, and the Veteran had to resume his medication within the past two weeks.  In August 2008, the Veteran also received Botox injections with no complications.

VA treatment records show the Veteran was seen in September 2006 for complaint of a two-week-long migraine headache which was associated with nausea.  The Veteran reported he vomited once.  The Veteran was given a shot of Ketorolac Tromethamine and Promethazine.

In August 2008, the Veteran reported to the emergency room with complaints of chronic headaches over the past four days.  The Veteran complained of some nausea, vomiting, and photophobia associated with his headaches.  An examination was normal, and the Veteran was provided with medication.

Private records from Dr. Freij dated from December 2008 through November 2011 document further treatment for headaches.  In December 2008, the Veteran received another Botox injection.  In May 2009, the Veteran reported having headaches, although the December 2008 Botox injections helped him quite a bit.  In November 2009, the Veteran reported that he was doing relatively well.  His headaches were better controlled as long as he took his medications.  He also reported that Botox injections helped him.  In May 2010, the Veteran reported having headaches "from time to time."  The Veteran was on medications to take at the onset of a headache.  In November 2010, the Veteran reported that he continued to have headaches "from time to time."  The Veteran was kept on the same medications.  In May 2011, the Veteran reported continuing headaches.  The Veteran was scheduled for Botox injections on July 2011.  In November 2011, the Veteran reported additional stress which increased his headaches.  The physician recommended another Botox injection as the Veteran always improved after the injections.  The Veteran was scheduled for Botox injections in December 2011.

The Veteran was afforded a VA examination in May 2010 for his claim for a total rating based on individual unemployability.  The Veteran reported headaches on a daily basis, lasting for two to three hours, and sometimes, up to 16 to 24 hours.  The Veteran reported bitemporal headaches, which sometimes became global.  Pain level was described as a five to nine, with an occasional increase to 10.  The Veteran associated occasional nausea and vomiting with the headaches, as well as problems with photophobia and noise.  The Veteran's headaches were better with use of medications.  He reported problems with performing activities of daily living, personal care, and light duty activities inside and outside of the home due to his headaches.  The Veteran was diagnosed with migraine headaches.  The examiner opined that, solely based on the Veteran's headaches, he would not be able to return to his previous occupation working in a paper mill, or any occupation requiring strenuous labor.  The examiner found that while the Veteran's headaches impaired his ability to concentrate, it was likely that he could work in occupations requiring sedentary and/or light duty labor.

In November 2010, a VA physician reviewed the file and offered an opinion as to the characterization of the Veteran's migraine headaches.  The physician specifically reviewed results of a March 1999 brain MRI, where no brain abnormality was noted.  She also reviewed one page of the Veteran's July 2000 evaluation for headaches, the remaining pages were unavailable.  She additionally reviewed newly-submitted records, including records from Dr. Slaughter, Dr. Freij, and Dr. Darji.  After reviewing the evidence of record, she found that there was no documentation in the claims file that the Veteran had episodes of incapacitation caused by migraine headache.  Further, there was no documentation in neurology medical records that he had very frequent migraines productive of severe economic inadaptability.  As rationale, she noted that neurology medical records documented response and improvement of his headaches with treatment.  There was no indication that the Veteran did not respond to appropriate treatment for his headache.  She was unable to determine the frequency of the Veteran's current migraine headaches with the information provided in the medical records in the claims file.

Subsequent to this opinion, the remaining pages of the discharge summary from the July 2000 private evaluation for headaches were associated with the claims file.  These records indicated that, in July 2000, the Veteran complained of tight, band-like headaches on either side of his head radiating down to his neck.  He denied aura.  He reported headaches four to five times per week, averaging around a six to eight out of 10 on the pain scale.  Occasionally the Veteran had a headache that could be classified as a 10 out of 10 on the pain scale.  The Veteran had occasional blurry vision and diplopia, but no numbness, tingling, or paralysis.  He had occasional bilateral temporal pain and occasional hyperlacrimation.  He denied loss of consciousness, dizziness, or hearing loss.  The Veteran was not on any medications.  The Veteran was admitted, and placed on medications, which he tolerated well.  The Veteran had a decrease in headaches from eight out of 10 to one to two out of 10 on the pain scale.

In July 2010, the Veteran reported for a recheck of his migraines at the VA Medical Center.  The Veteran reported migraines in the frontal, bitemporal, and occipital areas, occurring three to four times per week.  He stated that his migraines occurred all day.  The Veteran reported that medications helped.  At that time, the Veteran also underwent a CT scan of the brain.  No acute intracranial findings or evidence for intracranial mass were found.

In May 2011, the VA physician who provided the November 2010 opinion was asked to review the claims file with the newly-obtained evidence, and provide another opinion as to the characterization of the Veteran's migraines.  She reviewed the entire claims file again, to include the full private discharge summary from July 2000.  After a second claims file review, the physician indicated that her opinion from November 2010 was unchanged.

Analysis

In this case, the Board is not concerned with service connection, as that has already been established.  Rather, it is the level of disability that is of concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each disability must be viewed in relation to its history, so examination reports and treatment records dating back at least to the date of the claim are considered.  38 C.F.R. § 4.1 (2011).  The history of disability is even more important where, as here, the Veteran disagrees with the initial evaluation assigned upon the grant of service connection.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.          38 C.F.R. § 4.7.

The RO has evaluated the Veteran's headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraines.  Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraines with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

While the evidence shows that the Veteran has frequent complaints of headaches, the evidence fails to show that he has migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  At his December 2002 Travel Board hearing, the Veteran reported losing two or three days a month due to severe headaches.  At the November 2004 VA examination, the Veteran reported 20 to 30 days of missed work a year due to his migraine headaches which the examiner estimated to be approximately one to two times every month over the past year.  The examiner noted that the Veteran's migraine headaches did not cause complete prostration and did not produce severe economic inadaptability.

Further, after an examination and review of the claims file, a VA examining physician found in May 2010 that while the Veteran's headaches impaired his ability to concentrate, it was likely that he could work in occupations requiring sedentary and/or light duty labor.  The Board also notes that after two reviews of the claims file, a separate VA physician found that there was simply no evidence of record that the Veteran had very frequent migraines productive of severe inadaptability, or incapacitating episodes caused by migraines.  The physician specifically noted that the Veteran was able to lessen the severity of his symptoms through medication.  The evidence of record supports this finding.

Except for one to two times per month, most of the reports show that the Veteran was able to function with the headaches.  While on medications and while receiving Botox injections, the Veteran was able to decrease, and even temporarily resolve, his symptoms.  While the Board notes that on some occasions, the Veteran reported long periods of severe headaches, these periods were often resolved with medication and treatment, and were temporary in nature.  See, e.g., July 2000 private evaluation where headache severity was reduced from six to eight out of 10 to one to two out of 10 with medication; August 2008 emergency room record with complaints of chronic headaches, and Veteran was provided with medication and Botox injections, which improved and often resolved the Veteran's symptoms (per subsequent treatment records from Dr. Freij); November 2011 statement from Dr. Freij that the Veteran's headaches always improve with the Botox injections.  The Board further points out that in recent private treatment records, the Veteran reported having headaches only "from time to time."

While the record reveals that the Veteran used the Family and Medical Leave Act from September 2003 through September 2004, a review of the Veteran's employment records indicates that he often missed work for problems unassociated with his headaches.  Employment records also indicate that the Veteran requested over-the-counter medication for headaches during work, but there is no indication that the Veteran lost any significant time from work due to his headaches, such that he suffered severe economic inadaptability.  The Board also recognizes that the Veteran currently receives disability benefits from the Social Security Administration; however, they are for lateral nerve damage in the left hand and arm.

As such, the Board has determined that a 50 percent evaluation is not warranted because the evidence of record does not reflect that the Veteran's migraines are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In so finding, the Board has also considered the lay statements of record, to include statements by the Veteran, his wife, and his representative.  VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the lay correspondence to VA in which the Veteran, his family, and his representative alleges that the Veteran's migraines are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone, 8 Vet. App. at 403; Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the lay accounts as competent.  As noted above, the Veteran's wife stated that the Veteran suffered from excruciating pain from headaches two or three times per week.  She also noted that the Veteran would often return home from work with pain relievers that were obtained from first aid at work, indicating that he had headaches at his job.  The Board finds her statements to be credible.  Her statements, however, do not support a finding that the Veteran's migraines are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board recognizes that the Veteran suffers from persistent headaches that are often very painful, however, the Diagnostic Code requires that the migraines be very frequent completely prostrating and prolonged.  Several physicians have found that the Veteran's migraines do not meet this level of severity.  It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis.  Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

The Board has also considered whether the Veteran was entitled to "staged" ratings for his service-connected headaches as prescribed by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no time since his claim for service connection has the service-connected disability been more disabling than as currently rated. 

Thus, after a careful review of the record, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's service-connected migraine headaches.  In reaching this decision the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the Veteran's grant of service connection for migraine headaches has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

Considering the matter on appeal in light of the above, the Board finds that, for rating period on appeal, the schedular criteria were adequate to rate the Veteran's migraine headaches, as his symptoms were all contemplated in the rating criteria set forth in Diagnostic Code 8100.  As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, any further discussion of 38 C.F.R. § 3.321(b) is unnecessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for migraine headaches is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


